Citation Nr: 1719486	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  12-21 1524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to a rating in excess of 60 percent for prostate cancer, status post-brachytherapy, from March 1, 2011, to June 28, 2012.

2. Entitlement to a rating in excess of 40 percent prostate cancer, status post-brachytherapy, from June 29, 2012.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Keninger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to November 1974.

These matters come before the Board of Veterans' Appeals (Board) from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which reduced the rating for prostate cancer from 100 percent disabling to 40 percent disabling, effective March 1, 2011.

The Veteran originally had a Travel Board hearing scheduled for June 2014. He requested this hearing be rescheduled. The hearing was rescheduled for December 2014 videoconference hearing, however, the Veteran failed to appear for the rescheduled hearing. In a submission dated in December 2014, the Veteran indicated that he was unaware of the date of his rescheduled hearing because his brother gets his mail and did not give him the notification letters. The Veteran also indicated that he would not have been able to attend the hearing regardless because he could not see well enough to drive. Neither the Veteran nor his representative requested the hearing be rescheduled. Thus, the hearing request is deemed withdrawn. 38 C.F.R. § 20.704(d).

In a February 2015 decision, the Board denied restoration of a 100 percent disability rating for service-connected prostate cancer, effective March 1, 2011. The Board allowed a 60 percent rating for prostate cancer for the period from March 1, 2011, to June 28, 2012, and denied a rating in excess of 40 percent from June 29, 2012. The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court). In a June 2016 Joint Motion for Partial Remand (Joint Motion), the parties moved to vacate the portion of the Board's decision which denied higher ratings for prostate cancer. In July 2016, the Court entered an order granting the Joint Motion and dismissing the issue of whether a reduction of the disability rating for prostate cancer from 100 percent was appropriate.

The Board remanded this matter in September 2016 for additional development in compliance with the Joint Motion. In consideration of the appeal, the Board is satisfied there was substantial compliance with the remand directives and will proceed with review. Stegall v. West, 11 Vet. App. 268 (1998).

A Supplemental Statement of the Case (SSOC), issued by the RO in March 2017, continued the rating of 60 percent for prostate cancer, status post-brachytherapy, from March 1, 2011, to June 28, 2012, and continued the rating of 40 percent for prostate cancer, status post-brachytherapy, from June 29, 2012.


FINDINGS OF FACT

1. From March 1, 2011, to June 28, 2012, the prostate cancer, status post-brachytherapy, was characterized by voiding dysfunction requiring the wearing of absorbent materials that were changed more than four times per day.

2. From June 29, 2012, the prostate cancer, status post-brachytherapy, was characterized by voiding dysfunction requiring the wearing of absorbent materials that are changed up to two to four times per day.


CONCLUSIONS OF LAW

1. From March 1, 2011, to June 28, 2012, the criteria for a rating in excess of 60 percent for prostate cancer, status post-brachytherapy, have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.115a-b, Diagnostic Code 7528 (2016).

2. From June 29, 2012, the criteria for a rating in excess of 40 percent for prostate cancer, status post-brachytherapy, have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.115a-b, Diagnostic Code 7528 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist
(a) Duty to Notify

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a Veteran in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will obtain; and (3) that the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The VCAA duty to notify initially was satisfied by way of a pre-adjudicatory letter the RO sent to the Veteran in June 2009. The letter informed the Veteran of the evidence required to substantiate the claims and of the respective responsibilities in obtaining this supporting evidence, including advising of how disability ratings and effective dates are assigned.  The claims were last adjudicated by way of a March 2017 SSOC. Thus, the Veteran has received all required notice concerning the claims.

(b) Duty to Assist

VA also has a duty to assist a Veteran in the development of a claim. This duty includes assisting in the procurement of service treatment records (STRs) and pertinent post-service treatment records (VA and private) and providing an examination when needed to assist in deciding the claims. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. The Board finds that all necessary development has been accomplished. The claims file contains the Veteran's service treatment records. The claims file also contains VA medical evidence up to January 2017, including records from September 2012, February 2013, and April 2013, and the Veteran's statements. The Veteran was provided VA Examinations in October 2010 and June 2012.

After review of the file, no available outstanding evidence has been identified. For the above reasons, no further assistance to the Veteran is required. 38 C.F.R. § 3.159(c).

(c) Compliance with Stegall v. West

Additionally, the Board finds there has been substantial compliance with its September 2016 remand directives. VA records from July 2015 and SSA records have been associated with the claims file, and a March 2017 SSOC continued to provide for a 60 percent rating from March 1, 2011, to June 28, 2012, and a 40 percent rating from June 29, 2012. The SSOC also indicating referral for extraschedular consideration was not warranted.

Based on the foregoing, the Board finds the RO substantially complied with the mandates of the remand, and no further remand is necessary. Stegall, 11 Vet. App at 268. Therefore, the Board will proceed to review and decide the claims based on the evidence of record.

II. Increased Ratings 

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Reasonable doubt as to the degree of the disability will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

Pyramiding, that is, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability. 38 C.F.R. § 4.14. However, it is possible for a Veteran to have separate and distinct manifestations from the same injury, which would permit rating under several diagnostic codes. The critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability. See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Court has held that, in determining the present level of a disability for increased evaluation claims, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The Veteran's prostate cancer, status post brachytherapy, is rated under Diagnostic Code 7528.  Under this diagnostic code, malignant neoplasms of the genitourinary system warrant a maximum 100 percent rating.  A Note to Diagnostic Code 7528 provides that following the cessation of surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, then the disability is to be rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528.

In this case, the Veteran's residuals of prostate cancer, status post-brachytherapy, have predominantly been characterized by voiding dysfunction.  Under 38 C.F.R. § 4.115a, voiding dysfunction is rated with regard to urine leakage, frequency, or obstructive voiding.  Continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence, requiring the wearing of absorbent materials which must be changed less than two times per day, warrants a 20 percent rating.  The need to wear absorbent materials which must be changed two to four times per day warrants a 40 percent rating.  The use of an appliance or wearing of absorbent materials which must be changed more than four times per day warrants a 60 percent rating.

Urinary frequency with a daytime voiding interval between two and three hours or awakening to void two times per night warrants a 10 percent rating.  A daytime voiding interval between one and two hours or awakening to void three to four times per night warrants a 20 percent rating.  A daytime voiding interval of less than one hour or awakening to void five or more times per night warrants a 40 percent rating.

Obstructive voiding symptomatology with marked obstructive symptomatology with any one or combination of:  post void residuals greater than 150 cc, a markedly diminished peak flow rate of less than 10 cc/sec, recurrent urinary tract infections secondary to obstruction, or stricture disease requiring periodic dilatation every two to three months, warrants a 10 percent rating.  Urinary retention requiring intermittent or continuous catheterization warrants a 30 percent rating.

Urinary tract infection where the evidence shows recurrent symptomatic infection requiring drainage and frequent hospitalization (greater than two times per year) and/or requiring continuous intensive management warrants a 30 percent rating.

60 percent is the highest disability rating available for any form of voiding dysfunction.  Higher disability ratings of 80 and 100 percent are available in cases involving renal dysfunction.

(a) Increased Rating, from March 1, 2011, to June 28, 2012

During this time period, the Veteran's VA medical records indicate his symptoms manifested as nocturnal incontinence, urge incontinence, urinary frequency, weak stream, dysuria, and abdominal pain. In May 2011, the Veteran reported having to change his absorbent pads four to eight times per day. The Veteran, in his April 2011 Notice of Disagreement, asserted he struggled to control his bladder at least three times per night and four times per day. Medical records suggest the Veteran's prostate cancer was in remission throughout this time period, and there are no indications of renal dysfunction.

As indicated above, the highest rating available for a voiding dysfunction is 60 percent, which is the Veteran's current rating for this time period based on the required use of absorbent materials that are changed more than four times per day. Absent renal dysfunction, a rating in excess of 60 percent is not warranted.

(b) Increased Rating, from June 29, 2012

In a June 2012 VA examination, the Veteran reported requiring absorbent materials that were changed less than two times per day and that he had difficulty initiating a urine stream. It was also indicated at this examination that the Veteran's prostate cancer was still in remission. There continues to be no indication of renal dysfunction.

A June 2012 VA examination showed improvement in the Veteran's residuals of prostate cancer, but the RO noted a 40 percent rating was still warranted because there was no evidence of sustained improvement. Because the Veteran does not show the Veteran required the use of absorbent materials that must be changed more than four times per day, a 60 percent rating is no longer warranted for voiding dysfunction, and there is still not evidence of renal dysfunction. A rating higher than 40 percent is not available under 38 C.F.R. § 4.115a other than for voiding dysfunction or renal dysfunction. As a result, the Veteran's rating of 40 percent for voiding dysfunction from June 29, 2012, is proper.

(c) Extraschedular Consideration

Additionally, the Board has contemplated whether the case should be referred for extraschedular consideration. An extraschedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable. 38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, the Court explained how the provisions of 38 C.F.R. § 3.321 are applied. Thun v. Peake, 22 Vet. App. 111, 115-16 (2008). Specifically, the Court stated the determination of whether a Veteran is entitled to an extraschedular rating under § 3.321 is a three-step inquiry. First it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. In this regard, the Court indicated there must be a comparison between the level of severity and the symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability. Under the approach prescribed by VA, if the criteria reasonably describe the Veteran's disability level and symptomatology, the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization." 

Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. Id.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate. The symptoms the Veteran indicates related to his prostate cancer, status post-brachytherapy, during the appeal period include: nocturnal incontinence, urge incontinence, urinary frequency, weak stream, dysuria, the use of absorbent pads, and abdominal pain. All of these symptoms are addressed in the rating criteria in 38 C.F.R. § 4.115a. The Veteran is currently rated under voiding dysfunction because that provides for the highest ratings based on the Veteran's symptoms.  The Veteran does exhibit symptoms related to urinary frequency and obstructed voiding, which are also contemplated under 38 C.F.R. § 4.115a. However, the Veteran would qualify for ratings lower than 40 percent for these disabilities, and to provide a Veteran a rating for voiding dysfunction, obstructed voiding, and urinary frequency would constitute pyramiding in violation of 38 C.F.R. § 4.14.

In conclusion, the Board finds the schedular criteria adequately address the Veteran's symptoms as they relate to his prostate cancer, and the Veteran has been awarded the highest possible rating under the schedular criteria. A referral for extraschedular consideration is not warranted.


ORDER

Entitlement to a rating in excess of 60 percent for prostate cancer, status post-brachytherapy, from March 1, 2011, to June 28, 2012 is denied.

Entitlement to a rating in excess of 40 percent for prostate cancer, status post-brachytherapy, from June 29, 2012 is denied.



____________________________________________
A. P. SIMPSON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


